 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD SCOTT KINDRED,                            No. 1:18-cv-00554-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    CLIFF ALLENBY, et al.,
                                                        (Doc. No. 19)
15                       Defendants.
16

17           Plaintiff, Richard Scott Kindred, a civil detainee at the Coalinga State Hospital (“CSH”),

18   is proceeding pro se and in forma pauperis with this civil rights action pursuant to 42 U.S.C.

19   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21           On July 8, 2019, the assigned magistrate judge entered findings and recommendations

22   recommending that the case proceed on plaintiff’s third amended complaint on the following

23   claims: violation of the Fourth Amendment right against unreasonable search and seizure against

24   defendants Brandon Price, J. Corona, Jorge Lopez, and John/Jane Does 1–5; violation of the First

25   Amendment right to free exercise of religion against defendants J. Corona and Jorge Lopez; and

26   violation of the First Amendment right of access to the courts against defendants John/Jane Does

27   6–10. (Doc. No. 19 at 18.) In addition, the magistrate judge recommended that all other claims

28   /////
                                                       1
 1   asserted and defendants named in the third amended complaint be dismissed for failure to state a

 2   claim. (Id.)

 3          Plaintiff was provided an opportunity to file objections to the findings and

 4   recommendations within twenty-one days. Plaintiff has not filed any objections and the time to

 5   do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 8   court finds the findings and recommendations to be supported by the record and by proper

 9   analysis.

10          Accordingly:

11          1. The findings and recommendations entered July 8, 2019 (Doc. No. 19) are adopted in

12               full;

13          2. This action now proceeds against defendants Brandon Price, J. Corona, Jose Lopez, and

14               John/Jane Does 1–5 for violation of plaintiff’s Fourth Amendment right to be free from
                 unreasonable search and seizure; against defendants J. Corona and Jose Lopez for
15
                 violation of plaintiff’s First Amendment right to freely exercise his religion; and against
16
                 John/Jane Does 6–10 for violation of plaintiff’s First Amendment right of access to the
17
                 courts;
18
            3. All other claims asserted and defendants named in the third amended complaint are
19
                 dismissed with prejudice for failure to state a claim; and
20
            4. This case is referred back to the assigned magistrate judge for further proceedings.
21
     IT IS SO ORDERED.
22

23      Dated:      October 17, 2019
                                                         UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                         2
